Case 1:19-cv-10256-GHW Document 45-2 Filed 04/30/20 Page 1 of 6




    Exhibit B
     (Excerpt of October 10, 2017 Letter from NYSDHR to Davis Polk Enclosing
               Cardwell's Verified Complaint with NYSDHR Caption)
             Case 1:19-cv-10256-GHW Document 45-2 Filed 04/30/20 Page 2 of 6


        NEW
        YORK         Division of
      x STATE        Human Rights
ANDREW M. CUOMO                          HELEN DIANE FOSTER
Governor                                 Commissioner


     October 10, 2017

     Davis Polk & Wardwell LLP
     450 Lexington Avenue
     New York, NY 10017

             Re:     Kaloma Cardwell v. Davis Polk & Wardwell LLP
                     Case No. 10190523

             Enclosed is a copy of a verified complaint filed with the Division of Human Rights
     against you. This complaint, which alleges an unlawful discriminatory practice in violation of
     the New York State Human Rights Law, is being served upon you pursuant to Section 297.2 of
     the Human Rights Law (N-Y. Exec. Law, art. 15).

              Please submit a response in duplicate to each and every allegation in the complaint,
     complete the enclosed Respondent Information Sheet, and return the response and Information
     Sheet to the Division, at the address below, within fifteen (15) calendar days from the date of
     this letter. The Division will not extend the time for this response, unless good cause is shown
     in a written application, submitted at least five (5) calendar days prior to the time the response is
     due. Failure to respond could result in an adverse finding against you, which would be
     shared with, among others, the Secretary of State and the applicable State licensing
     agencies that govern your business.

            The Human Rights Law prohibits retaliation against any person because he or she has
     opposed discriminatory practices, filed a discrimination complaint, or participated in any
     proceeding before the Division. Human Rights Law § 296.7.

             Anyone who willfully resists, prevents, impedes or interferes with the Division’s
     investigation shall be guilty of a misdemeanor punishable by imprisonment, by fine, or by both.
     Human Rights Law § 299.

             As the enclosed information sheet provides, the Division will conduct a prompt
     investigation, based on the complaint and your response, which may include interviews with
     your representatives and the collection of documents. The Division expects your full
     cooperation in this investigation. After the investigation is completed, the Division will make a
     determination as to whether there is probable cause to believe that unlawful discrimination has
     occurred. You will be notified of this determination.

            Protection of personal privacy: In most cases, you will be expected to submit
     documents in support of your response to the complaint. The Division observes a personal
     privacy protection policy consistent with Human Rights Law § 297.8 which governs what

              Adam Clayton Powell State Office Building. 163 West 125th Street. Room 401. New York. New York 10027
                               (212)961-8650 | Facsimile (212) 961-4425 | WWW DHR.NY.GOV
       Case 1:19-cv-10256-GHW Document 45-2 Filed 04/30/20 Page 3 of 6




information the Division may disclose, and the N.Y. Public Officer's Law § 89 and § 96-a, which
prohibit disclosure of social security numbers and limit further disclosure of certain information
subject to personal privacy protection. Please redact or remove personal information from any
documentation submitted to the Division, unless and until the Division specifically requests any
personal information needed for the investigation. The following information should be
redacted: the first five digits of social security numbers; dates of birth; home addresses and home
telephone numbers; any other information of a personal nature. The following documentation
should not be submitted unless specifically requested by the Division: medical records; credit
histories; resumes and employment histories. The Division may return your documents if they
contain personal information that was not specifically requested by the Division. If you believe
that inclusion of any such personal information is necessary to your response, please contact me
to discuss before submitting such information.

        If you have any questions about the process generally, or how to submit your response,
please call me at (212) 961-8650.

                                              Very truly yours,



                                              David E. Powell
                                              Regional Director
Enclosures:
Verified Complaint
Respondent Contact Information Form
Information for Respondents




                                               Page 2
         Case 1:19-cv-10256-GHW Document 45-2 Filed 04/30/20 Page 4 of 6


EQUAL EMPLOYMENT OPPORTUNITY COMMISSION               PERSON FILING CHARGE:
New York District Office                                 Kaloma Cardwell
33 Whitehall Street, 5th Floor                        THIS PERSON (Check one):
New York, New York 10004-2112                            Claims to be aggrieved [x]
                                                         Files on behalf of other(s)[ ]
TO:                                                   DATE OF ALLEGED VIOLATION:
Davis Polk & Wardwell LLP                                7/1/2017
450 Lexington Avenue                                  PLACE OF ALLEGED VIOLATION:
New York, NY 10017                                       New York County
                                                      EEOC CHARGE NUMBER:
                                                         520-2017-03247
                                                      FEPA CHARGE NUMBER:
                                                         10190523

NOTICE OF CHARGE OF DISCRIMINATION WHERE AN FEP AGENCY WILL INITIALLY PROCESS

YOU ARE HEREBY NOTIFIED THAT A CHARGE OF EMPLOYMENT DISCRIMINATION UNDER

         [X]   Title VII of the Civil Rights Act of 1964
         [ )   The Age Discrimination in Employment Act of 1967 (ADEA)
         [ ]   The Americans with Disabilities Act (ADA)

HAS BEEN RECEIVED BY: The New York State Division of Human Rights (FEP Agency) and sent to
the EEOC for dual filing purposes.

While the EEOC has jurisdiction (upon expiration of any deferral requirements if this I a
Title VII or ADA charge) to investigate this charge, EEOC may refrain from beginning an
investigation and await the issuance of the FEP Agency's final findings and orders. These
final findings and orders will be given weight by EEOC in making its own determination as
to whether or not reasonable cause exists to believe that the allegations made in the
charge are true.

You are therefore encouraged to cooperate fully with the FEP Agency. Ail facts and
evidence provided by you to the Agency in the course of its proceedings will be considered
by the Commission when it reviews the Agency's final findings and orders.  In many
instances the Commission will take no further action, thereby avoiding the necessity of an
investigation by both the FEP Agency and the Commission. This likelihood is increased by
your active cooperation with the Agency.

As a party to the charge, you may request that EEOC review the final decision and order of
the above named FEP Agency.  For such a request to be honored, you must notify the
Commission in writing within 15 days of your receipt of the Agency's issuing a final
finding and order.  If the Agency terminates its proceedings without issuing a final
finding and order, you will be contacted further by the Commission.

For further correspondence on this matter, please use the charge number(s) shown.

[ ]   An Equal Pay Act investigation (29 U.S.C. §206(d)) will be conducted by the
      Commission concurrently with the FEP Agency's investigation of the charge.

[X]   Enclosure: Copy of the Charge

BASIS FOR DISCRIMINATION:   Race/Color, Opposed Discrimination/Retaliation

CIRCUMSTANCES OF ALLEGED VIOLATION:
       SEE ATTACHED N.Y.S. DIVISION OF HUMAN RIGHTS COMPLAINT

DATE: October 10, 2017
                                          TYPED NAME OF AUTHORIZED EEOC OFFICIAL:
                                          Kevin J. Berry
        Case 1:19-cv-10256-GHW Document 45-2 Filed 04/30/20 Page 5 of 6



                                   Respondent Contact Information
Return to:
NYS Division of Human Rights
Upper Manhattan Regional Office
163 West 125th Street, Room 401
New York, New York 10027

Re:     Kaloma Cardwell v. Davis Polk & Wardwell LLP
        SDHR NO: 10190523

Correct legal name of Respondent:_________________



Federal Employer Identification Number (FEIN):______________________________________________

Contact person for this complaint:

Name: ______________________________________________Title: ____________________________

Street Address: __________________________________________________________________________

City/State/Zip: _______________________________________Telephone No: (_____ )________________

E-mail address: __________________________________________________________________________

Is the firm a publicly traded corporation, privately owned, or a d/b/a? If yes, please indicate:

____ Publicly traded corporation      _____Privately owned corporation         ____ d/b/a

If privately owned or d/b/a, list names and addresses of all individuals who have an ownership interest in
the Respondent (attach additional sheets if necessary)




Do you have an attorney for this matter: Yes____ No_____If yes:

Attorney Name: _________________________________________________________________________

Firm:   _

Street Address: _________________________________________________________________________

City/State/Zip: _______________________________________ ^Telephone No: (_____ )_______________

Will you participate in settlement/conciliation? Yes___No____ If yes, for this purpose please contact:

Name: ______________________________________________ Telephone No: (______)______________
(Settlement discussions will not delay the investigation and participation in settlement does not provide
good cause for an extension of time to respond to the complaint.)



Signature                                                            Date
        Case 1:19-cv-10256-GHW Document 45-2 Filed 04/30/20 Page 6 of 6




NEW YORK STATE
DIVISION OF HUMAN RIGHTS


NEW YORK STATE DIVISION OF
HUMAN RIGHTS on the Complaint of                              VERIFIED COMPLAINT
                                                              Pursuant to Executive Law,
KALOMA CARDWELL,                                              Article 15
                                           Complainant,
                              V.
                                                              Case No.
DAVIS POLK & WARDWELL LLP,
                                                              10190523
                                             Respondent.

Federal Charge No. 520-2017-03247

        I, Kaloma Cardwell, residing at 10 West 135th Street, Apt IB, New York, NY, 10037,
charge the above named respondent, whose address is 450 Lexington Avenue, New York, NY,
10017 with an unlawful discriminatory practice relating to employment in violation of Article 15
of the Executive Law of the State of New York (Human Rights Law) because of race/color,
opposed discrimination/retaliation.

       Date most recent or continuing discrimination took place is 7/1/2017.

       The allegations are:

                                       SEE ATTACHED


Based on the foregoing, I charge respondent with an unlawful discriminatory practice relating to
employment because of race/color, opposed discrimination/retaliation, in violation of the New
York State Human Rights Law (Executive Law, Article 15), Section 296.

I also charge the above-named respondent with violating Title VII of the Civil Rights Act of
1964, as amended (covers race, color, creed, national origin, sex relating to employment). I
hereby authorize SDHR to accept this verified complaint on behalf of the U.S. Equal
Employment Opportunity Commission (EEOC) subject to the statutory limitations contained in
the aforementioned law(s).
